UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7347



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNY MACK BROWN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-94-27; CA-03-536-7)


Submitted:   January 19, 2005          Decided:     February 16, 2005


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Mack Brown, Appellant Pro Se. Ruth Elizabeth Plagenhoef,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Johnny Mack Brown, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).      An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.                 28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of his

constitutional     claims    is   debatable       or    wrong     and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Brown has not made the

requisite    showing.       Accordingly,     we    deny    a    certificate     of

appealability and dismiss the appeal.          We grant the motion to file

a pro se supplemental brief and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument      would    not    aid   the

decisional process.

                                                                         DISMISSED


                                    - 2 -